Franicum, Judge.
“To a petition seeking to enforce a foreign judgment the defendant interposed a challenge reciting merely that he ‘generally demurs to the petition.’ This did not raise the defense of a bar by a statute of limitation since the statute must be expressly invoked to raise such defense. Consolidated Distributors, Inc. v. City of Atlanta, 193 Ga. 853, 855 (20 SE2d 421).” Watkins v. Conway, 220 Ga. 27 (136 SE2d 756). The trial court treated the challenge to the petition as a general demurrer and sustained the same. Regardless of whether the trial court was correct in so treating the challenge, the petition was sufficient to set forth a cause of action as against the challenge made against it, and the court erred in sustaining such challenge.

Judgment reversed.


Felton, C. J., and Pannell, J., concur.